An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-211
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 19 August 2014


IN THE MATTER OF:

K.H., G.B. and J.S.                           Guilford County
                                              Nos. 12 JA 42-44




      Appeal by respondent-mother from orders entered 28 January

and 8 October 2013 by Judge Michelle Fletcher in Guilford County

District Court.       Heard in the Court of Appeals 28 July 2014.


      Mercedes O. Chut for petitioner-appellee Guilford County
      Department of Social Services.

      Peter Wood for respondent-appellant mother.

      Smith, James, Rowlett & Cohen, LLP, by Margaret F. Rowlett,
      for the guardian ad litem.


      DILLON, Judge.


      Respondent      mother    appeals     from    orders    adjudicating      her

minor    children,     K.H.     (“Kevin”),     G.B.    (“Glenda”),      and    J.S.

(“Jack”), to be neglected juveniles and Kevin to also be an

abused juvenile.1       We affirm.


1
    Pseudonyms are used to protect the children’s identities and
                                             -2-
      On 19 April 2012, the Guilford County Department of Social

Services (“DSS”) filed petitions alleging Kevin was an abused

and neglected juvenile and that Glenda and Jack were neglected

juveniles.      DSS assumed non-secure custody of Kevin, and Glenda

and Jack were placed with their father.

      After     a    hearing       on   17    December      2012,   the    trial     court

entered   an    adjudicatory            order     concluding     that     Kevin    was    an

abused juvenile and all three children were neglected juveniles.

All three children were subsequently placed with relatives.                               On

8   October    2013,       the     court     entered      its   dispositional       order,

placing visitation and other conditions on respondent parents.

Respondent      mother        filed      notice     of     appeal     from    both       the

adjudicatory and dispositional orders.

      _____________________________________________________

      Respondent          mother    makes    no    argument     regarding     the    trial

court’s adjudicatory order and only makes arguments concerning

two of the conditions contained in the disposition order.

      First, respondent mother argues that the trial court abused

its discretion in setting forth the conditions of visitation

between   her       and    the     children.        She    contends     the   visitation




for ease of reading. The respondent fathers of the children are
not parties to this appeal.
                                     -3-
provisions are impermissibly vague and unlawfully delegate the

trial court’s authority.      We disagree.

    Where a court awards “visitation to a parent, the order

must include an appropriate visitation plan that sets out at

least a minimum outline, such as the time, place, and conditions

under which visitation may be exercised.”           In re W.V., 204 N.C.

App. 290, 294, 693 S.E.2d 383, 387 (2010) (citation omitted).              A

court’s decisions on visitation are reviewed for an abuse of

discretion.     Id.    “An abuse of discretion occurs when a trial

court’s ruling is so arbitrary that it could not have been the

result of a reasoned decision.”        Chicora Country Club v. Town of

Erwin,   128   N.C.   App.   101,   109,   493   S.E.2d   797,   802   (1997)

(citation and quotation marks omitted), disc. rev. denied, 347

N.C. 670, 500 S.E.2d 84 (1998).

    Here, the trial court’s order provides:

           Visitation between the mother, [K.S.], and
           the juveniles shall be supervised by the
           Guilford   County   Department    of   Social
           Services or its designee.    The visits shall
           occur at the Guilford County Department of
           Social Services on Mondays from 3:30 p.m.
           until 4:30 p.m. or at other days and times
           as agreed to by the parties.

Respondent mother contends that this provision (1) is unlawfully

vague because it allows for other conditions of visitation upon

agreement of the parties, and (2) impermissibly delegates the
                                    -4-
court’s authority to the parties.             However, we believe that

allowing mutually agreed-upon modifications to the visitation

schedule in this case does not render the trial court’s order

vague, as the order specifies the day, time, and place for the

visitation and thus provides the minimum outline of visitation

required by law.        See In re W.V., 204 N.C. App. at 294, 693

S.E.2d at 387.     The option to modify the specific provisions of

visitation   may   only    be   exercised   upon   the   agreement   of   all

parties, and, without respondent mother’s agreement, no change

to the visitation provisions may occur.            Similarly, so long as

the order provides for the minimum outline required by law, a

trial court’s authorization of parties to modify the visitation

order does not constitute an impermissible delegation of the

court’s authority.        See, e.g., Woncik v. Woncik, 82 N.C. App.

244, 250, 346 S.E.2d 277, 280-81 (1986).            Accordingly, we hold

the trial court did not abuse its discretion in setting forth

the   provisions   of     respondent   mother’s     visitation   with     her

children.

      Respondent mother also argues the provision in the trial

court’s order directing her to refrain from making negative and

derogatory comments in front of the children is impermissibly
                                        -5-
vague and unlawfully delegates the trial court’s authority to

DSS.   Again, we disagree.

       Following an adjudication of abuse, neglect, or dependency,

the trial court conducts a dispositional hearing to “design an

appropriate plan to meet the needs of the juvenile . . . .”

N.C. Gen. Stat. § 7B-900 (2013).              The trial court has “broad

discretion      to   craft    a     disposition   designed    to    serve   the

juvenile’s best interests.”            In re R.B.B., 187 N.C. App. 639,

643, 654 S.E.2d 514, 517 (2007), disc. review denied, 362 N.C.

235, 659 S.E.2d 738 (2008); see also N.C. Gen. Stat. §§ 7B-901,

-903, -905 (2013).

       The challenged provision states:

              Neither of the parties is allowed to make
              negative or derogatory remarks about the
              other parent, their family, or any member of
              the team including DSS, GAL, therapists,
              [and] other treatment providers providing
              services to parties around or in front of
              the juveniles.      If a party makes any
              negative or derogatory remarks then that
              party will be subject to Contempt of Court.

We believe that this provision is neither vague nor a delegation

of the court’s authority.           That is not to say, for example, that

respondent mother would be in contempt every time she makes some

statement that could be construed as negative or derogatory,

unless   it    is    shown   that    she   made   the   statement   in   wilful
                                           -6-
disobedience of the order, that is knowingly and with a stubborn

purpose.     Clayton v. Clayton, 54 N.C. App. 612, 615, 284 S.E.2d

125, 127 (1981).          In any event, we have held that it is within

the trial court’s discretion to prohibit a parent from making

similar comments in the presence of the children in this case.

See   Woncik,       82   N.C.   App.      at   250-51,     346     S.E.2d   at    280-81

(upholding      a    similar      provision      in   a    civil    custody      order).

Further, there is nothing in the court’s order suggesting that

it is somehow delegating its contempt power to DSS.                           Moreover,

the trial court’s unchallenged findings of fact demonstrate that

respondent      mother      has     a     history     of    making     negative     and

derogatory remarks about and to others involved in this case.

Accordingly,        we   overrule       this   argument    and     affirm   the   trial

court’s orders.

      AFFIRMED.

      Judges Robert C. HUNTER and DAVIS concur.

      Report per Rule 30(e).